   Case 1:15-cr-00569-PKC Document 25 Filed 04/16/19 Page 1 of 1 PageID #: 109

   Myers & Galiardo, LLP                                                             Attorneys at Law

   A Chrysler Building
   405 Lexington Ave., 64th Fl.                                                      Tel: 212-986-5900
   New York, NY 10174                                                                Fax: 212-986-6250




BYECF

Hon. Pamela K. Chen                                               April 16, 2019
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201



                                        USA v. Bedoya
                                       15 CR 569 (PKC)

Your Honor:


        Dear Judge Chen:

        Because of some unique circumstances in this matter involving the co-defendants I
write to respectfully request that the sentencing date for my client, defendant Luis Bedoya,
currently set for April 19, 2019 be adjourned six months to October 25, 2019. I have
consulted with the Government, which consents to this request.




                                                                         Respectfully,
                                                                           F�
                                                                          //'i1,   ��//,d.-

                                                                         Matthew D. Myers




                                          www.MGllegal.com
